UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7990


MARION LAMONT SHERROD,

                Plaintiff - Appellant,

          v.

LAWRENCE PARSONS; JEFFREY WALL;          KIERNAN   SHANAHAN;   K.
GOODWIN, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:15-cv-00068-FDW)


Submitted:   May 31, 2016                    Decided:   July 26, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Marion Lamont Sherrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marion Lamont Sherrod seeks to appeal the district court’s

orders,    filed    on      June      1    and   June    22,    2015,       dismissing      his

42 U.S.C.     §    1983     (2012)         action     and     denying       his   motion    to

reconsider.       Although the docketed notice of appeal was received

well   outside      the     expiration           of   the    appeal     period,       Sherrod

indicates that he previously delivered his notice of appeal to

prison    officials       on    July       12,   2015,      within    the    30-day    appeal

period.      Fed.      R.      App.       P.   4(a)(1)(A).           Because      Sherrod    is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).     The record does not conclusively reveal when Sherrod

delivered the notice of appeal to prison officials for mailing.

Accordingly,      we   remand         the      case   for    the     limited      purpose    of

allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and Houston v. Lack.                                The record, as

supplemented, will then be returned to this court for further

consideration.

                                                                                    REMANDED




                                                 2